Davis, P. J. Appellee recovered a judgment below against appellant in an action on the case brought to recover damages for an injury caused by a fall on a sidewalk in the village. Appellant appeals to reverse the judgment. Appellee, an old man about seventy-three years of age, on the night of the twenty-fourth of December, 1877, was passing on Sangamon avenue, a street in the village of Gibson, when he slipped on the ice and fell, fracturing his arm two or three inches above the wrist, breaking the outside bone. Snow had fallen on the walk and it had been tramped down, and had frozen, and was slippery and lumpy. The walk where he fell was much used and was a public place. It was a cross-walk, and had an inclination of twenty-three and a half inches in fourteen feet. A large quantity of snow had fallen just before the twenty-fourth. The snow by tramping caused an uneven surface, and it was very slippery, with little knolls worn very smooth. There was an extraordinary amount of snow and ice that winter, and the sidewalks and streets of the village were all in a slippery condition. Appellee testified that if there had been no ice he would not have fallen; the ice made it dangerous and was the cause of his falling. It was shown by ajipellant that the walk on which appellee fell wás well made, and of good material, and most of the walk was level. We think the evidence fails to show any liability on the part of the village. It was bound only to the exercise of reasonable prudence. It was not required to foresee and provide against every possible danger or accident that might occur. It is not an insurer against accidents, but is only required to keep its streets and sidewalks in a reasonably safe condition for the accommodation of travelers and pedestrians. City of Chicago v. Bixby, 84 Ill. 85. The evidence was clear and undisputed, that the walk on which the accident happened was well made, and of good material, and had it not been for the extraordinary fall of snow, the coldness of the weather and the formation of the ice by the tramping of the snow and freezing—contingencies against which the village could not always provide—the accident would not have happened. Appellee himself, as he testified, attributed his fall, not to any defect in the sidewalk, but to the ice. It was the ice made it dangerous and caused his fall. In the City of Chicago v. McGiven, 78 Ill. 852, it was held the mere slippervness of a sidewalk, occasioned by ice or snow not being accumulated so as to constitute an obstruction, is not such a defect as will make the city liable for damages occasioned thereby. In this case there was no accumulation of ice or snow constituting an obstruction. The snow as it fell was packed down by pedestrians until it became smooth, icy and slippery, with little knolls worn very smooth. Where the sidewalk, as in this case, is properly constructed, and the injury is caused by the slippery condition of the walk produced by the prevailing storms of the season, there should be no liability on the municipality. There being no cause of action against the village, the judgment must be reversed. Judgment reversed.